DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 02/26/2021.

Status of the claims
Claims 1-26 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “an individual information manager configured to...”; “a data generator configured to…” in claim 1; “a calculator configured to…” in claims 2 and 10; “an information writer configured to…” in claims 3 and 11; “an information reader configured to…” in claims 7 and 8; “an individual information acquirer configured to…” in claim 12; “a first operation acquirer configured to…” in claim 21; “a second operation acquirer configured to…” in claim 23.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25  is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process. The Applicant's method of claim 25 including steps of allocating a second identifier… and generating first data…  are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.
Thus, claim 25 is non-statutory since they are not requisitely tied to another statutory class and they do not requisitely transform underlying subject matter to different state or thing.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim does not fall within at least one of the four categories of patent eligible subject matter because “a non-transitory computer readable medium” is not described in the specification, and therefore, is capable of being directed to a propagating signal.
The examiner suggest that claim 6 be amended to recited “non-transitory computer readable storage medium” to overcome this rejection.  Support is found in the Pre-grant Publication at paragraph [0240].

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1, 25, 26 are respectively drawn to an information management device, , a method, and a non-transitory computer readable medium, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “non-transitory computer readable medium, independent claims 26 recite limitations which are drawn to the abstract idea of a mental process. Claim 1 recites a “device”, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1, 25 and 26 recite “allocating a second identifier…generating first data… .. .”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 1 only recites an information management device, and claim 26 recites a non-transitory computer readable medium. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 25 and 26 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1, 25 and 26 recite “allocating a second identifier…generating first data… .. .”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 19-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Chiba et al. (US 20190258230, hereafter Chiba).

Regarding claim 1, Chiba discloses:  An information management device comprising: 
an individual information manager configured to allocate a second identifier to a second individual obtained by performing a first operation on a first individual to which a first identifier is allocated (Chiba [0038] discloses: the information management system and configured to include a managufacturing management section; [0059] discloses: the maintenance management achievement data is configured to include an operation situation history and a maintenance history. The maintenance management achievement data belongs to the field/product use area shown in FIG. 1 and corresponds to a data model for use in product maintenance management on the user's side after the product shipment ; [0045] discloses: for manufacturing of a laptop PC having a manufacturing item number (A-001) and a serial ID (12345), as shown in the manufacturing/running achievement data); and 
a data generator configured to generate first data including the first identifier, the first operation, and the second identifier (Chiba [0052] discloses: a manufacturing serial BOM (Bill of Material) of each product is created for the manufacturing planning shown in FIG. 3. The manufacturing serial BOM includes unique serial IDs of components for each product organized in a hierarchy structure and can present a family tree of a plurality of components constituting each product). 
Regarding claim 2, Chiba discloses:  The information management device according to claim 1, further comprising a calculator configured to calculate a first value based on the first data, wherein the first value is associated with the first data (Chiba [0054] discloses: information collected and accumulated from the facility apparatus is achievement values from “object,” “time,” and “situation (inspection result),” and the other information “subject,” as “event,” and “place” follow the previously created manufacturing planning. Specifically, the manufacturing planning specifies that the inspection facility 1 is an inspection line and starts each of inspection processes including “inspection of CPU mounting” and “inspection of memory mounting” in the inspection station at a predetermined time).
Regarding claim 3, Chiba discloses:  The information management device according to claim 2, further comprising an information writer configured to write first notification information including the first value and the second identifier to a first medium for the second individual (Chiba [0057] discloses: management achievement data which is configured to include a facility alert history and a facility maintenance history. The facility alert history specifies which facility apparatus had what type of abnormality when, and what measures were taken against, the abnormality. The facility maintenance history specifies which worker performed what type of maintenance (including part replacement and repair) on which facility apparatus when, and the history of a part (for example, a serial ID) replaced in the maintenance).
Regarding claim 4, Chiba discloses:  The information management device according to claim 3, wherein the individual information manager transmits the first data to the first information management device when the individual information manager receives a first information acquisition request including the first value from a first information management device (Chiba [0100] discloses: the information management apparatuses 100C and 100D manage the achievement data about sold products and their repair and have a relationship in which a product requested from the product sales company is repaired by the repair factory, so that they can be linked to each other through the product serial ID).

Regarding claim 7, Chiba discloses:   The information management device according to claim 1, further comprising an information reader configured to read the first identifier from a second medium for the first individual (Chiba [0047; 0115] discloses: The combination of the manufacturing item number and the serial ID (individual identification information) can specify the product and its component uniquely. The serial ID is read or given in accumulation of the achievement value in each achievement data. For example, in mounting of a CPU on a motherboard, the facility 1 can read the barcode of the unique serial ID previously assigned to each CPU and accumulate the read serial ID in the achievement data in association with the manufacturing item number).

Regarding claim 19, Chiba discloses:  The information management device according to claim 1, wherein the second identifier includes an identifier that identifies a unit of management of the second individual (Chiba [0038] discloses: the information management system and configured to include a managufacturing management section; [0059] discloses:the maintenance management achievement data is configured to include an operation situation history and a maintenance history. The maintenance management achievement data belongs to the field/product use area shown in FIG. 1 and corresponds to a data model for use in product maintenance management on the user's side after the product shipment ; [0045] discloses: for manufacturing of a laptop PC having a manufacturing item number (A-001) and a serial ID (12345), as shown in the manufacturing/running achievement data).
Regarding claim 20, Chiba discloses:  The information management device according to claim 19, wherein the second identifier further includes at least one of an identifier that identifies the type of the second individual, an identifier that uniquely identifies the second individual, and an identifier of a management system configured to perform management of the second individual (Chiba [0046] discloses: identification information including manufacturing item numbers and serial IDs (individual identification information) is accumulated. In the example of FIG. 5, the manufacturing item number pertains to “laptop PC” Another manufacturing item number is assigned to a desktop PC. The serial ID is individual identification information for uniquely identifying each of laptop PCs, and a different serial ID is assigned to each laptop PC).
Regarding claim 21, Chiba discloses:   The information management device according to claim 1, further comprising a first operation acquirer configured to acquire the first operation performed by the first individual (Chiba [0059] discloses: the maintenance management achievement data is configured to include an operation situation history and a maintenance history. The maintenance management achievement data belongs to the field/product use area shown in FIG. 1 and corresponds to a data model for use in product maintenance management on the user's side after the product shipment).

Regarding claim 22, Chiba discloses:  The information management device according to claim 1, wherein the data generator generates, as the first data, data including the first identifier, the type of the first operation, and the second identifier (Chiba [0057] discloses: The facility alert history specifies which facility apparatus had what type of abnormality when, and what measures were taken against, the abnormality. The facility maintenance history specifies which worker performed what type of maintenance (including part replacement and repair) on which facility apparatus when, and the history of a part (for example, a serial ID) replaced in the maintenance).
Regarding claim 23, Chiba discloses:   The information management device according to claim 22, further comprising a second operation acquirer configured to acquire the type of the first operation performed by the first individual (Chiba [0070] discloses: each of the manufacturing processes is organized in the achievement record representing “the things performed, and the states and situations during the performance” and is accumulated in a data model of “the manner of making.” Referring to the manufacturing recipe achievement data as an example, it can be seen from the example of FIG. 7 that the solder application at the flow rate XX was performed at the facility 1 during the CPU mounting).

Regarding claim 25, Chiba discloses:   An information management method comprising: 
allocating a second identifier to a second individual obtained by performing a first operation on a first individual to which a first identifier is allocated (Chiba [0038] discloses: the information management system and configured to include a managufacturing management section; [0059] discloses: the maintenance management achievement data is configured to include an operation situation history and a maintenance history. The maintenance management achievement data belongs to the field/product use area shown in FIG. 1 and corresponds to a data model for use in product maintenance management on the user's side after the product shipment ; [0045] discloses: for manufacturing of a laptop PC having a manufacturing item number (A-001) and a serial ID (12345), as shown in the manufacturing/running achievement data);; and
 generating first data including the first identifier, the first operation, and the second identifier Chiba [0052] discloses: a manufacturing serial BOM (Bill of Material) of each product is created for the manufacturing planning shown in FIG. 3. The manufacturing serial BOM includes unique serial IDs of components for each product organized in a hierarchy structure and can present a family tree of a plurality of components constituting each product).
Regarding claim 26, Chiba discloses:   A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes, comprising: 
allocating a second identifier to a second individual obtained by performing a first operation on a first individual to which a first identifier is allocated (Chiba [0038] discloses: the information management system and configured to include a managufacturing management section; [0059] discloses: the maintenance management achievement data is configured to include an operation situation history and a maintenance history. The maintenance management achievement data belongs to the field/product use area shown in FIG. 1 and corresponds to a data model for use in product maintenance management on the user's side after the product shipment ; [0045] discloses: for manufacturing of a laptop PC having a manufacturing item number (A-001) and a serial ID (12345), as shown in the manufacturing/running achievement data);; and 
generating first data including the first identifier, the first operation, and the second identifier Chiba [0052] discloses: a manufacturing serial BOM (Bill of Material) of each product is created for the manufacturing planning shown in FIG. 3. The manufacturing serial BOM includes unique serial IDs of components for each product organized in a hierarchy structure and can present a family tree of a plurality of components constituting each product).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US 20190258230, hereafter Chiba) in view of Shimakawa (US 20190362056, hereafter Shimakawa).

Regarding claim 5, Chiba didn’t disclose, but Shimakawa discloses:   The information management device according to claim 4, wherein the individual information manager sets a flag including permission of disclosure in association with the first data, and the individual information manager transmits the first data when the flag indicates permission (shimakawa [0085] discloses:  a display indicating that the content generation is permitted or accepted. For example, the processing unit 110 causes the communication unit 120 to transmit control information for displaying a display indicating permission or acceptance of the content generation to the device detection device 90 in the region 80).
Chiba and Shimakawa are analogous art because they are  in the same field of endeavor, information management system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Chiba, to include the teaching of Shimakawa, in order to accomplish [the thing the combination accomplishes]. The suggestion/motivation to combine is to [reasoning as to why you would combine such as improving efficiency etc]. 


Regarding claim 6, Chiba discloses:   The information management device according to claim 4, wherein the individual information manager sets a flag including non-permission of disclosure in association with the first data, and the individual information manager does not transmit the first data when the flag indicates non-permission (shimakawa [0088] discloses:  he processing for prohibiting or restricting the content generation may include causing the display unit to display a display indicating that the content generation is prohibited or restricted. For example, the processing unit 110 causes the communication unit 120 to transmit control information for displaying a display indicating prohibiting or restricting of the content generation to the device detection device 90 in the region 80).
Regarding claim 24, Chiba discloses:  The information management device according to claim 22, wherein the first operation includes at least one of a create operation to create an individual, a unite operation to unite a plurality of individuals, a divide operation to divide an individual, a convert operation to convert an individual, and a delete operation to delete an individual (Shimakawa [0190]).

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161